In view of the Appeal Brief filed on 1/31/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ANGELA Y ORTIZ/           Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                                                                                                                                                                                             

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 15-24 are pending in this application.
Claims 1-14 are cancelled. 
Claims 15-24 are presented for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 15-16 and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The applicant argues that claims 15, 16, and 24 are directed to a “vehicle positioning system” directed to a “vehicle positioning system for determining the position of a vehicle”. Where their detailed description section of the application describes a “vehicle positioning system 100” which “employs dead reckoning [……] to ascertain a position, or a change in position of the vehicle 105” (Appeal Brief: Pg. 7 Lines 23-27). 
Claims 15, 16, and 24 include the hardware of at least one HF RFID tag reader, at least on HF RFID tag, controller, and controller output (only claim 16). The hardware claimed in claims 15, 16, and 24 is not supported by written description how one or ordinarily skill in the art would calculate a vehicle position as argued by the applicant. This definition of vehicle position and how the applicant’s claim limitation calculates the vehicle position were not satisfactorily resolved and consequently raise doubt as to possession of the claimed invention at the time of filing.
During the applicant initiated interview after the final office action the applicant’s attorneys argued that Bauchot does not measure the position of the vehicle as the applicant has claimed vehicle positioning. The examiner and the applicant’s attorney discussed determining a position of the vehicle and how could vehicle position as a person trying to locate their vehicle would define a vehicle position could not be calculated using the applicant’s claim limitation of HF RFID tags on a vehicle tire and HF RFID tag reader located in the vehicle. 
In the applicant’s specification ascertains the reckoned distance traveled of the vehicle based on successive RFID tags read (Specification: Para. 80-81). Calculating how for a vehicle has traveled is not the vehicle positioning the appellant argues. The appellant’s system employs GPS in conjunction with the reckoned distance (Specification: Para. 25) to improve the accuracy of the vehicle’s GPS position (Specification: Para. 26) or position the vehicle when GPS service is not available (Specification: Para. 25). The applicant’s specification explains the improvement of the HF RFID tags and their use in the distance traveled calculation. The specification does not enable a system where the vehicle can be positioned only through RFID tags and tag reader without the aid of a GNSS or GPS system to give at least a starting position (Specification: Para. 25, 28).  Without knowing a starting position (latitude or longitude coordinates), a calculated distance travel, through tire motion, cannot provide an ending position of the vehicle. Even if the applicant’s system has the starting location of the factory floor where the system is installed, an accurate calculation of distance traveled by the tires would not consider the change in position of the vehicle on a plane, train, truck, ship, spinning out on gravel, hydroplaning, or sliding on snow or ice. A calculated distance traveled by the vehicle’s tires through HF RFID tags on the vehicle’s tires can only calculate a relative position of the vehicle. The applicant’s claims 15-16 and 24 were not provided with the written description necessary for a vehicle positioning system comprising an HF RFID tag reader, HF RFID tags, and controller to accurately tell what continent the vehicle with the applicant’s vehicle positioning system is currently positioned without the addition of unclaimed hardware or steps. 
Due to the view of the record as a whole, including amendments, arguments provided in the appeal brief, interview between the applicant’s attorneys and the examiner the applicant’s vehicle positioning system lacks for written description to support the appeal brief’s arguments and the attorney interview arguments that their claimed invention determines “a position of the vehicle on the basis of the identification information derived from the HF RFID tags” as claimed in claim 15 (MPEP 2163.04).
Therefore, the applicant’s claims 15-16 and 24 are not provided with a written description to calculate the position of the vehicle using the claimed subjected matter, and therefore raises doubt as to possession of the claimed invention at the time of filing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bauchot et al. (US Publication No. 2006/0290484 A1) in view Lowe et al. (US Patent No. 5,673,018). 
Regarding claim 15, Bauchot teaches a vehicle positioning system comprising: a. an HF RFID tag reader comprising an antenna configured for mounting to the vehicle for reading HF RFID tags provided in the vehicle wheel, wherein the HF RFID tag reader is mounted to the vehicle at a distance to allow for a proximate HF RFID tag of the HF RFID tags to be in the HF RFID range of the HF RFID tag reader (Bauchot: Para. 0025, 0034, 0063-0065; a single reader antenna can be used in a vehicle for locating tires embedding piezoelectric tags or electronic RFID tags (passive, semi-passive, or active HF or UHF RFID tags), possibly adapted to transmit data relative to the tires e.g., identifier; consider only the position of the tags when these are at the closest position to the reader antenna; RFID reader antenna is positioned within the vehicle comprising the tires to monitor; each tire can embed more than one RFID tag).
Bauchot doesn’t explicitly teach b. a controller configured to cause the antenna to read HF RFID tags in the vehicle wheel.
However, Bauchot is deemed to disclose an equivalent teaching. Bauchot discloses a RFID tag and RFID reader where the read data from the RFID tag can be transmitted directly to a host computer for data processing (Bauchot: Para. 0025). Bauchot discloses HF RFID tags located on the tires of a vehicle (Bauchot: Para. 0026, 0034, 0038). The computer that contains the data read by the HF RFID reader and performs the data processing is a type of controller. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a computer as a controller in order to process the HF RFID tag data read by the HF RFID reader to determine the position of the vehicle’s tires (Bauchot: Para. 0025, 0034, 0065).
In the following limitation, Bauchot teaches determining which HF RFID tag of the HF RFID tags is proximate to the antenna (Bauchot: Para. 0025, 0034, 0052, 0063-0065, Fig. 7; vehicle mounted controller in communication with the receiver; each RFID allows one to take into account the rotation of the wheels; algorithm according to the invention for determining the position of the wheels).
In the following limitation, Bauchot doesn’t explicitly teach to derive therefrom identification information and to ascertain wheel rotation for determining a position of the vehicle on the basis of the identification information derived from the HF RFID tags.
However Lowe, in the same field of endeavor, in view of Bauchot teaches to derive therefrom identification information and to ascertain wheel rotation for determining a position of the vehicle on the basis of the identification information derived from the HF RFID tags.
Lowe includes the rotation sensor and the transponder are preferably mounted directly on the wheel which reads on mounting an antenna in proximity to a vehicle wheel (Lowe: Col. 3 Lines 2-4). A passive radio transponder with memory is what is now called a passive RFID. Lowe includes a RF receiver and transponder that counts the rotation of the vehicle’s wheels (Lowe: Col. 3 Lines19-28). The prior art includes that the diameter and number of turns for the antenna coil can be selected so that the RF can be adjusted to compensate for the vehicle’s environment (Lowe: Col. 5 Lines 15-21). It would be obvious to one of ordinary skill of the art to at the time the invention was change the diameter and number of turns for the wire to create a HF RFID, as taught by Bauchot, (Bauchot: Para. 0034) instead of a RFID in order to increase counting speed as the wheels turn faster the counting speed will need to increase. Lowe includes a reprogrammable portion of the RFID memory that receives and stores the number of wheel rotations and a microcomputer stores past history of the readings in the vehicle to subtract out the vehicle’s most recent previous driving distance reading from the current reading to compute the incremental distance driven since the last reading (Lowe: Col. 3 Lines 51-59, Col. 4 Lines 43-50). Using RFID tags on the tire, RFID reader in the vehicle to measure the placement of the wheels to determine how many rotations the wheels have made since previous calculation determines the position of the vehicle based on the identification of the RFID tags on the tires. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modify Bauchot’s HF RFID antenna mounted in proximity to a tire (Bauchot: Para. 0025, 0034, 0063-0065) to incorporate Lowe’s computation of the incremental distance driven, relative vehicle position, since the last computation using the rotation number for the vehicle’s wheels (Lowe: Col. 4 Lines 43-50) in order to the vehicle position by measuring the distance the vehicle has driven (Lowe: Col. 2 Line 62 – Col. 3 Line 4).
Regarding claim 16, Bauchot teaches a vehicle positioning system for determining the position of a vehicle comprising: a. an RFID antenna mount configured for mounting an RFID antenna on the vehicle in proximity to a tire on a wheel well or adjacent thereto (Bauchot: Para. 0034, 0063-0065; RFID reader antenna is positioned within the vehicle comprising the tires to monitor); b. an RFID antenna mounted on the RFID antenna mount configured for communicating with a proximate RFID tag of a set of multiple RFID tags located in the tire in proximity to the RFID transceiver to interrogate the proximate RFID tag of the set of multiple RFID tags, and to detect a return signal indicative of a tag identifier associated with the proximate RFID tag, thereby identifying which RFID tag of the set of multiple RFID tags is proximate to the RFID antenna (Bauchot: Para. 0017, 0052, 0063-0065; RFID reader antenna is positioned within the vehicle comprising the tires to monitor; signal emitted by the antenna of the reader and the modulated signal reflected by the RFID tag; position of reader antenna has been determined, knowing distances d.sub.1, d.sub.2, d.sub.3, and d.sub.4 and the associated RFID tag identifier allows the determination of the RFID tag position).
Bauchot doesn’t explicitly teach c. a controller configured for communicating with the RFID antenna to cause the interrogating of the proximate RFID tags and to receive the return signal, the controller being further configured for determining, at least in part on the basis of a return signal and a previously-received return signal, wheel rotation associated with a position of the vehicle.
However, Bauchot is deemed to disclose an equivalent teaching. Bauchot discloses a RFID tag and RFID reader where the read data from the RFID tag can be transmitted directly to a host computer for data processing (Bauchot: Para. 0025). Bauchot discloses HF RFID tags located on the tires of a vehicle (Bauchot: Para. 0026, 0034, 0038). The computer that contains the data read by the HF RFID reader and performs the data processing is a type of controller. Bauchot uses the HF RFID tag identifier to determine the HF RFID tag’s position and determine the position of the wheels (Bauchot: Para. 0034, 0052) through sent and received signals between the HF RFID tags and the HF RFID reader (Bauchot: Para. 0025-0027, 0066). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a computer as a controller in order to process the HF RFID tag data read by the HF RFID reader to determine the position of the vehicle’s tires (Bauchot: Para. 0025, 0034, 0065).
Bauchot doesn’t explicitly teach d. a controller output configured for outputting an indication of the position of the vehicle.
However Lowe, in the same field of endeavor, teaches d. a controller output configured for outputting an indication of the position of the vehicle.
Lowe includes the rotation sensor and the transponder are preferably mounted directly on the wheel which reads on mounting an antenna in proximity to a vehicle wheel (Lowe: Col. 3 Lines 2-4). A passive radio transponder with memory is what is now called a passive RFID. Lowe includes a RF receiver and transponder that counts the rotation of the vehicle’s wheels (Lowe: Col. 3 Lines19-28). The prior art includes that the diameter and number of turns for the antenna coil can be selected so that the RF can be adjusted to compensate for the vehicle’s environment (Lowe: Col. 5 Lines 15-21). Lowe includes a reprogrammable portion of the RFID memory that receives and stores the number of wheel rotations and a microcomputer stores past history of the readings in the vehicle to subtract out the vehicle’s most recent previous driving distance reading from the current reading to compute the incremental distance driven since the last reading (Lowe: Col. 3 Lines 51-59, Col. 4 Lines 43-50). Using RFID tags on the tire, RFID reader in the vehicle to measure the placement of the wheels to determine how many rotations the wheels have made since previous calculation determines the position of the vehicle based on the identification of the RFID tags on the tires. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modify Bauchot’s HF RFID antenna mounted in proximity to a tire (Bauchot: Para. 0025, 0034, 0063-0065) to incorporate Lowe’s computation of the incremental distance driven, relative vehicle position, since the last computation using the rotation number for the vehicle’s wheels (Lowe: Col. 4 Lines 43-50) in order to the vehicle position by measuring the distance the vehicle has driven (Lowe: Col. 2 Line 62 – Col. 3 Line 4).
Regarding claim 17, Bauchot doesn’t explicitly teach the vehicle positioning system of claim 16, wherein the controller is configured for computing a reckoned distance of travel of the vehicle on the basis of the received return signal and the previously-received return signal.
However Lowe, in the same field of endeavor, teaches the vehicle positioning system of claim 16, wherein the controller is configured for computing a reckoned distance of travel of the vehicle on the basis of the received return signal and the previously-received return signal (Lowe: Col. 2 Line 62 - Col. 3 Line 2, Col. 4 Lines 43-50; compute the incremental distance driven since the last reading reads on reckoned distance of travel of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Bauchot into Lowe in order to accurately determine the distance a vehicle has been driven without having to manually read an odometer (Lowe: Col. 2 Lines 22-24).
Regarding claim 18, Bauchot doesn’t explicitly teach the vehicle positioning system of claim 17, wherein the controller is configured for computing the reckoned distance of travel of the vehicle at least in part on the basis of the relative position of the proximate RFID tag and a previous RFID tag associated with the previously-received return signal.
However Lowe, in the same field of endeavor, teaches the vehicle positioning system of claim 17, wherein the controller is configured for computing the reckoned distance of travel of the vehicle at least in part on the basis of the relative position of the proximate RFID tag and a previous RFID tag associated with the previously-received return signal (Lowe: Col. 2 Line 62 - Col. 3 Line 2, Col. 4 Lines 43-50; compute the incremental distance driven since the last reading reads on reckoned distance of travel of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Bauchot into Lowe in order to accurately determine the distance a vehicle has been driven without having to manually read an odometer (Lowe: Col. 2 Lines 22-24).
Regarding claim 19, Bauchot doesn’t explicitly teach the controller is configured for computing the reckoned distance of travel of the vehicle by determining a direction of rotation of the tire between receiving the return signal and the previously- received return signal on the basis of the relative position of the RFID tag and the previous RFID tag. 
However Lowe, in the same field of endeavor, teaches the controller is configured for computing the reckoned distance of travel of the vehicle by determining a direction of rotation of the tire between receiving the return signal and the previously- received return signal on the basis of the relative position of the RFID tag and the previous RFID tag.
Lowe includes comparing the stored historical odometer count of wheel rotations to the current number of wheel rotations (Lowe: Col. 4 Lines 43-50). The prior art uses the accumulated history and known tire diameter to determine the distance traveled by the vehicle (Lowe: Col. 2 Line 62 - Col. 3 Line 2). Using the accumulated saved history of wheel rotations would determine the direction of travel for the vehicle based on the number of rotations completed. As the vehicle moves forward the odometer would count up, whereas when the vehicle moves in reverse, the odometer would count down. The comparison of the current odometer count versus a historical odometer count would indicate not only the direction of travel, but the distance traveled by the vehicle. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Bauchot into Lowe in order to accurately determine the distance a vehicle has been driven without having to manually read an odometer (Lowe: Col. 2 Lines 22-24).
Regarding claim 20, Bauchot doesn’t explicitly teach the vehicle positioning system of claim 17, wherein the received return signal and the previously-received return signal belong to a plurality of successive return signals, each indicative of a respective tag identifier, the controller being configured for ascertaining the reckoned distance of travel of the vehicle on the basis of the number of successive return signals and a relative distance on the tire of respective RFID tags associated with the respective tag identifiers.
However Lowe, in the same field of endeavor, teaches the vehicle positioning system of claim 17, wherein the received return signal and the previously-received return signal belong to a plurality of successive return signals, each indicative of a respective tag identifier, the controller being configured for ascertaining the reckoned distance of travel of the vehicle on the basis of the number of successive return signals and a relative distance on the tire of respective RFID tags associated with the respective tag identifiers (Lowe: Col. 2 Line 62 - Col. 3 Line 2, Col. 4 Lines 43-50; compute the incremental distance driven since the last reading reads on reckoned distance of travel of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Bauchot into Lowe in order in order to compute the incremental distance driven since the last computation using the rotation number for the vehicle’s wheels (Lowe: Col. 4 Lines 43-50).
Regarding claim 21, Bauchot doesn’t explicitly teach the controller is further configured for determining a direction of travel for the vehicle on the basis of the tag identifier and a previous tag identifier derived from a previously-received return signal.
However Lowe, in the same field of endeavor, teaches the controller is further configured for determining a direction of travel for the vehicle on the basis of the tag identifier and a previous tag identifier derived from a previously-received return signal.
Lowe includes comparing the stored historical odometer count of wheel rotations to the current number of wheel rotations (Lowe: Col. 4 Lines 43-50). The prior art uses the accumulated history and known tire diameter to determine the distance traveled by the vehicle (Lowe: Col. 2 Line 62 - Col. 3 Line 2). Using the accumulated saved history of wheel rotations would determine the direction of travel for the vehicle based on the number of rotations completed. As the vehicle moves forward the odometer would count up, whereas when the vehicle moves in reverse, the odometer would count down. The comparison of the current odometer count versus a historical odometer count would indicate not only the direction of travel, but the distance traveled by the vehicle. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Bauchot into Lowe in order in order to compute the incremental distance driven since the last computation using the rotation number for the vehicle’s wheels (Lowe: Col. 4 Lines 43-50).
Regarding claim 22, Bauchot doesn’t explicitly teach the controller is configured for determining whether the vehicle is moving in a forward direction or in a reverse direction on the basis of the tag identifier and the previous tag identifier.
However Lowe, in the same field of endeavor, teaches the controller is configured for determining whether the vehicle is moving in a forward direction or in a reverse direction on the basis of the tag identifier and the previous tag identifier.
Lowe includes comparing the stored historical odometer count of wheel rotations to the current number of wheel rotations (Lowe: Col. 4 Lines 43-50). The prior art uses the accumulated history and known tire diameter to determine the distance traveled by the vehicle (Lowe: Col. 2 Line 62 - Col. 3 Line 2). Using the accumulated saved history of wheel rotations would determine the direction of travel for the vehicle based on the number of rotations completed. As the vehicle moves forward the odometer would count up, whereas when the vehicle moves in reverse, the odometer would count down. The comparison of the current odometer count versus a historical odometer count would indicate not only the direction of travel, but the distance traveled by the vehicle. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Bauchot into Lowe in order in order to compute the incremental distance driven since the last computation using the rotation number for the vehicle’s wheels (Lowe: Col. 4 Lines 43-50).  
Regarding claim 24, Bauchot teaches a vehicle positioning system comprising: a. an HF RFID tag reader comprising an antenna configured for mounting to a vehicle wheel of a vehicle for reading a proximate HF RFID tag from a set of two or more HF RFID tags provided in the vehicle wheel, wherein the HF RFID tag reader is mounted to the vehicle at a distance to allow for the proximate HF RFID tag from the set of two or more HF RFID tags to be in HF RFID range of the HF RFID tag reader, wherein each of the HF RFID tags of the set of two or more HF RFID tags comprises respective identification information (Bauchot: Para. 0025, 0034,  0063-0065; a single reader antenna can be used in a vehicle for locating tires embedding piezoelectric tags or electronic RFID tags (passive, semi-passive, or active HF or UHF RFID tags), possibly adapted to transmit data relative to the tires e.g., identifier; consider only the position of the tags when these are at the closest position to the reader antenna; RFID reader antenna is positioned within the vehicle comprising the tires to monitor; each tire can embed more than one RFID tag).
Bauchot doesn’t explicitly teach b. a controller configured to cause the antenna to read the proximate HF RFID tag in the vehicle wheel to derive therefrom the respective identification information of the proximate HF RFID tag.
However, Bauchot is deemed to disclose an equivalent teaching. Bauchot discloses a RFID tag and RFID reader where the read data from the RFID tag can be transmitted directly to a host computer for data processing (Bauchot: Para. 0025). Bauchot discloses HF RFID tags located on the tires of a vehicle (Bauchot: Para. 0026, 0034, 0038). The computer that contains the data read by the HF RFID reader and performs the data processing is a type of controller. Bauchot uses the HF RFID tag identifier to determine the HF RFID tag’s position and the position of the wheels (Bauchot: Para. 0034, 0052) through sent and received signals between the HF RFID tags and the HF RFID reader (Bauchot: Para. 0025-0027, 0066).  
It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a computer as a controller in order to process the HF RFID tag data read by the HF RFID reader to determine the position of the vehicle’s tires (Bauchot: Para. 0025, 0034, 0065).
In the following limitations, Bauchot teaches to ascertain a position of the vehicle on the basis of the identification information derived from the proximate HF RFID tag of the set of HF RFID tags and the sequence of the HF RFID tags passing in proximity of the antenna (Bauchot: Para. 0025, 0034, 0052, 0063-0065; vehicle mounted controller in communication with the receiver; each RFID allows one to take into account the rotation of the wheels; algorithm according to the invention for determining the position of the wheels).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bauchot et al. (US Publication No. 2006/0290484 A1) in view of Lowe et al. (US Patent No. 5,673,018) and in further view of Sarafat et al. (US Patent No. 7,849,415 B1). 
Regarding claim 23, Bauchot and Lowe don’t explicitly teach the position of the vehicle is an absolute position of the vehicle, the controller being configured for processing GPS signal data to derive GPS position data, the controller being configured to determine the position of the vehicle on the basis of the GPS position data.
However Sarafat, in the same field of endeavor, teaches the position of the vehicle is an absolute position of the vehicle, the controller being configured for processing GPS signal data to derive GPS position data, the controller being configured to determine the position of the vehicle on the basis of the GPS position data (Sarafat: Col. 5 Lines 25-33; position from GPS reads on GPS position data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Sarafat into Bauchot and Lowe in order to re-calculate the GPS received position with the calculated distance traveled on the basis of the number of turns of the car wheels (Sarafat: Col. 5 Lines 25-33).
In the following limitation, Bauchot doesn’t explicitly teach the reckoned distance of travel of the vehicle.
However Lowe, in the same field of endeavor teaches the reckoned distance of travel of the vehicle (Lowe: Col. 2 Line 62 - Col. 3 Line 2, Col. 4 Lines 43-50; compute the incremental distance driven since the last reading reads on reckoned distance of travel of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Bauchot into Lowe in order in order to compute the incremental distance driven since the last computation using the rotation number for the vehicle’s wheels (Lowe: Col. 4 Lines 43-50).
 
Response to Arguments/Amendments
Applicant’s arguments, filed 31January 2022, with respect to the rejection of claims 15-24 under 35 U.S.C. §103 have been fully considered, but they are not persuasive.
Applicant argues that “the Bauchot reference is not relevant to the subject-matter of the claims.” 
In response to applicant's argument that Bauchot is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bauchot uses the HF RFID tag identifier to determine the HF RFID tag’s position and determine the position of the wheels (Bauchot: Para. 0034, 0052) through sent and received signals between the HF RFID tags and the HF RFID reader (Bauchot: Para. 0025-0027, 0066). Since the applicant’s invention is a vehicle positioning system comprising HF RFID tags, an HF RFID tag reader, and a controller. Bauchot containing the same hardware as the claimed application towards the goal of locating the position of the HF RFID tags on the tires which respect to the HF RFID reader. Therefore Bauchot is relevant to the subject matter of the claims.
Applicant next argues that “Bauchot does not determine or ascertain a position of a vehicle”.
In response to the argument above, the argument is moot due to the current rejection relying on Lowe to teach the argued limitation. 
Applicant next argues that “Bauchot does not provide an HF RFID tag reader mounted at a distance to allow for a proximate HF RFID tag to be in range of the tag reader”.
In response to the applicant’s argument above, proximate is a relative term. Bauchot uses the HF RFID tag identifier to determine the HF RFID tag’s position and determine the position of the wheels (Bauchot: Para. 0034, 0052) through sent and received signals between the HF RFID tags and the HF RFID reader (Bauchot: Para. 0025-0027, 0066). Therefore Bauchot’s HF RFID tag identifier is proximate to the HF RFID tags due to Bauchot’s use of the tag reader to identify the tags on the vehicle’s wheels. 
The applicant claims using the determined position and rotation of the tires for determining a position of the vehicle. The prior art determines the position and rotation of the tires, therefore Bauchot determines the position of the vehicle. The claim does not specify a certain type of vehicle position, only that the vehicle be positioned on the basis of the identification information from the RFID tags. The prior art does use the RFID tags on the vehicle to determine the position of the tires and therefore the position of the vehicle.
Applicant next argues that “the rejection of claims 17 to 23 under 35 USC 103 is improper.
In response to the applicant’s argument above, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The applicant failed to point out how the rejection of claims 17 to 23 are improper in more than stating that the Lowe and Serafat do not cure the deficiencies of Bauchot. Therefore, the applicant’s argument is a general allegation. 
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Bauchot’s HF RFID tags used for tire positioning in view of Lowe’s calculation of distance traveled calculated through RFID tag information reads on applicant’s HF RFID distance traveled for a vehicle. The rejection is maintained. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loop US publication 2015/0189770 A1 teaches RFID attached to tires.
Tanino US publication 2011/0288772 A1 teaches dead reckoning with RF and GPS.
Watanabe et al. US patent 8,195,392 B2 teaches position detecting apparatus using GPS, speed counting pulses, and a Kalman filter.
Awamori et al. US publication 2016/0185346 A1 teaches dead reckoning with RF and GPS.
Chin et al. US publication 2017/0174129 A1 teaches dead reckoning with RF and GPS.
Kvisteroy et al. US publication 2009/0027183 A1 teaches tire localization system using RFID tags and reader.
Bauchot et al. US patent 7,474,214 B2 teaches locating tires using at least one RFID tag and RFID reader antenna.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663 
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663